Title: Enclosure: Gouverneur Morris to Thomas Jefferson, 17 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir,
Paris 17. August 1792.

If I have not hitherto mentioned the Application made to me by the foreign Officers who have certificates whereof the interest is payable in this City, it has not been for want of sufficient cause, but because I did daily hope to have received some news on that subject. Many have spoken to me, written to me, and called upon me. I have given to all the general assurances that justice would be done, that I would transmit their claims and the like. I now enclose a letter from the polish Envoy relative to the claims of Brigadier General Koskiusko, and I have told the Count d’Oraczewski that I daily expect dispatches from you on this subject. I did this because General du Portail told me that he has information from Colonel. Ternant that these claims are all honorably provided for. In the uncertainty as to what may have been done, I feel it my Duty to bring the matter to your recollection, persuaded that you will do every thing which may be proper on the occasion.
